                    Case:21-00524-jwb            Doc #:32 Filed: 06/15/2021         Page 1 of 2

Form NPD (02/15)
                                          United States Bankruptcy Court
                                           Western District of Michigan
                                               One Division Ave., N.
                                                     Room 200
                                              Grand Rapids, MI 49503


IN RE: Debtor (name used by the debtor in the last 8 years,
including married, maiden, trade, and address):
                                                                      Case Number 21−00524−jwb
        Larry Allen Cluchey
        7095 Mindew Drive SW                                          Chapter 7
        Byron Center, MI 49315
        SSN: xxx−xx−3664                                              Honorable James W. Boyd
                                                      Debtor

                        NOTICE OF POSSIBLE DIVIDEND TO CREDITORS
Notice of insufficient assets to pay creditors was given to creditors in the notice of the section 341 Meeting
of Creditors. Creditors were asked not to file a proof of claim at that time. It now appears that there may be
some monies available for the payment of a dividend to creditors. It is therefore requested that a notice be
sent to all creditors setting a deadline for filing proofs of claim.
                    NOTICE OF DEADLINE FOR FILING PROOFS OF CLAIM
All parties are hereby notified that it now appears that there may be sufficient monies in this estate for
payment of a dividend to creditors. In order to share in this distribution, a creditor must file a proof of
claim whether or not the creditor is included in the list of creditors filed by the debtor. Claims must be filed
with the clerk of the bankruptcy court within 90 days of the date of service. Claims which are not filed
within 90 days will not be allowed, except as otherwise provided by law. Governmental entities should
review 11 U.S.C. 502(b)(9). Please file your Proof of Claim electronically (a login & password is not
required) by visiting: www.miwb.uscourts.gov. Select Filing Proofs of Claim located under Information for
Creditors. A Proof of Claim form can be obtained at the same website or at any bankruptcy clerk's office.
Please electronically file your proof of claim or mail to:

                                                               U.S. Bankruptcy Court
                                                               1 Division Avenue North, Room 200
                                                               Grand Rapids, MI 49503

Creditors who have already filed claims do not need to file another claim unless they intend to amend the
claim now on file. Please note that claims must arrive at the court within the 90 days indicated above. It is
not sufficient that the envelope be postmarked within that time period, and the court will not accept filings
by fax.

Date:                                                          Daniel M. McDermott
June 17, 2021                                                  United States Trustee
                                                               By: Matthew W. Cheney
                                                               Assistant U.S. Trustee
                                                               The Ledyard Building, 2nd Floor
                                                               125 Ottawa NW, Suite 200R
                                                               Grand Rapids, MI 49503
                          Case:21-00524-jwb                    Doc #:32 Filed: 06/15/2021   Page 2 of 2
FORM EPOC (09/13)

                                         United States Bankruptcy Court
                                                        Western District of Michigan
                                                                One Division Ave., N.
                                                                     Room 200
                                                               Grand Rapids, MI 49503


Michelle M. Wilson
Clerk of Court
(616) 456−2693 Tel.




                                 eLECTRONIC PROOF OF CLAIM FILING SYSTEM (ePOC)

                                                   Save Time & Money with ePOC!!!!



     ePOC enables creditors without a CM/ECF login/password to electronically file proofs of claims; thereby
eliminating the need to complete the paper copy of the Proof of Claim form and mailing it to the Court for
filing.

     ePOC allows creditors to:

          − Populate and electronically file Official Form B410 with the Court

          − Attach optional supporting documentation in pdf format to the proof of claim

          − Receive immediate verification of the filing

          − Electronically file amended proofs of claim

    To file your claim using ePOC, please go to the Court's website at: www.miwb.uscourts.gov

   Once you access the website, click on the Electronic Proof of Claims link located under Information for
Creditors




Penalty for filing fraudulent claim: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 11
                                           U.S.C. §§ 152 and 3571.

1 Aliases for Debtor Larry Allen Cluchey : aka Larry Cluchey
